Title: From Charles Francis Adams to John Adams, 16 January 1814
From: Adams, Charles Francis
To: Adams, John



My dear Brother
St: Petersburg 16 January 1814

Yesterday I wrote a letter to Brother George, and so I thought that I ought to write you one too; for I love both my Brothers equally well, and I hope it will not be much longer before we shall all meet together again. I want to go home, to see my Grandpapa and Grandmama, who have always been so kind to you and Brother George, and to live where it is not so cold as in this Country; for here, it is so cold, that sometimes we can hardly go out of the house for whole weeks.
At Mr: Fishwick’s school, I have several school-mates that I love to play with, very well: but I should like still better to play with my Brothers. Apropos of play: the other day I wrote two copies: one was, "Recreation ought to be allowed." The other, "Never neglect your employment." And Papa asked me which I liked best: and I said, the First. Was not that funny? But now I say, I like them both just the same.
I told Mr: Smith that I was going to write to you, and he charged me to give his love to Brother George and youI am, My dear John, / your affectionate Brother, 
Charles Francis Adams